internal_revenue_service number release date index number ------------------------------------------- ----------------------------------------------- ------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------- telephone number -------------------- refer reply to cc psi b05 plr-155484-09 date date legend taxpayer ------------------------------------------------------------------- ----------------------------------------------- coop state a --------------------------------------------- --------- authority ----------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ plant plant ------------------------ ------------------------------- dear --------------- this is in response to a request for rulings dated date submitted by your authorized representative the ruling_request concerns whether the taxpayer will be a corporation operating_on_a_cooperative_basis coop was organized in ------ as a rural electric cooperative under the state a statutes ---------------------------- electric and telephone cooperative act in -------------- ------- the internal_revenue_service determined that coop was exempt from federal plr-155484-09 income_tax as a rural electric cooperative pursuant to the predecessor sections of sec_501 and sec_501 of the internal_revenue_code coop has filed an information_return on form_990 return of organization exempt from income_tax with the service for each year subsequent to its receipt of the determination_letter in ------- if coop were to lose its tax exemption as a nonexempt rural electric cooperative it would taxed the under the body of federal cooperative tax law that existed prior the enactment of subchapter_t of the code as part of the revenue act of pub_l_no h_r coop now serves nearly ----------members in rural interior state a it operates and maintains --------miles of transmission and distribution lines and-----substations in-------- coop had a peak generation load of approximately ------megawatts mw served by a diversity of fuels including hydro-electric turbine oil naphtha and coal coop’s electric generation transmission and distribution assets are financed by the rural utilities service rus the federal financing bank ffb the national rural utility cooperative finance corporation cfc and cobank who collectively hold dollar_figure------ --------------------in first mortgages as of year-end --------------------------- authority is the authority that among other responsibilities supports the development and or expansion of electric generation transmission and distribution within the state the taxpayer is a rural electric cooperative organized under the same state a statute as coop for the purpose of generation transmission or distribution of electric energy the taxpayer was organized as a vehicle through which authority and coop can accomplish certain transactions in -------coop placed into service a --- mw coal-fired electric generation station known as plant all financing for coop’s was provided the rus twenty years later with coop’s acquiescence authority submitted an application to the u s department of energy doe for plant to be a test-site for clean coal burning technology in ------ doe selected the authority’s application to co-locate a new experimental --- mw electric generation plant at the coop plant site plant began burning coal in ------ and generated power intermittently through ------- in its testing phase as the operator of plant coop made the decision to temporarily put the facility in warm lay status in ------- because of various technology flaws and the fact that it was not economical negotiations between authority and coop to resolve the various operational and management disputes were unsuccessful and in ------- authority filed a lawsuit against coop alleging breach of contract in ------ coop reached a proposed settlement with authority regarding plant in accordance with that settlement coop or an entity wholly-owned by coop ie the plr-155484-09 taxpayer will pay authority dollar_figure---------------for plant in as is condition coop or the wholly-owned entity will assume all responsibility and risks associated with the ownership and operations of the plant authority will offer no warranty for the operational capacity of the plant and condition of the facilities authority has proposed to finance the purchase_price with a secured loan to coop or a wholly-owned entity at an annual rate of interest of -- percent which accrue from the date of the sale payment of principal and interest will commence ----------------- ------- or when plant first begins commercial operation whichever is earlier and will be amortized over-----years with no prepayment penalties authority proposes to finance an additional dollar_figure---------------as a secured credit facility to coop or an entity wholly-owned by coop for plant startup and system integration costs the annual rate of interest for those funds will be -----percent and will accrue from the date of each draw payment of principal and interest will commence --- ---------------------- or when plant first begins commercial operation whichever is earlier and will be amortized over --- years with no prepayment penalties there is a proposed operation and maintenance agreement for plant that will be entered into by and between coop and the taxpayer as agreed to by authority this agreement calls for the operation maintenance recordkeeping planning and other prudent utility conduct of coop and the taxpayer with respect to plant it will address among other topics fuels other supplies required to operate and maintain plant under long-term supply agreements in addition the proposed document will specify the operating_agreement term the operator's general duties annual operating planning and the access to facilities among the parties it is proposed that the taxpayer will sell to coop and coop will agree to purchase from the taxpayer all of the electric power produced at plant subject_to the term and conditions of the proposed power purchase agreement ppa the term of the ppa is from the date that the governing bodies of authority coop and the taxpayer agree the effective date and will end if all necessary approvals have not been obtained within one year of the effective date once all necessary approvals have been obtained the parties may terminate the ppa during the economic life of plant only if the authority loan obligations have been fulfilled after that date the coop and the taxpayer may terminate the ppa at any time by mutual agreement within ten days of the end of each month the taxpayer will deliver an invoice for coop’s capacity and energy consumption in the preceding month coop shall pay all undisputed charges in accordance with the agreement within thirty days plr-155484-09 because of difficulties obtaining security lien accommodations from its existing creditors coop has organized the taxpayer in which it is the sole member the taxpayer will take title to specified_plant assets engage in the repair and refurbishment of the generating station take primary responsibility for all financing activities with regard to the facility and sell plant electric capacity and energy to coop the articles of incorporation of the taxpayer call for non-profit cooperative operation under --------------------------- of the state a statutes ie the electric and telephone cooperative act article i declares the name to be taxpayer article ii states that the duration of the cooperative to be perpetual article iii states that the purpose of the organization among other things are to generate manufacture purchase acquire accumulate and transmit electric energy and distribute sell supply and dispose_of such electric energy to its members to governmental agencies and to others article iv discusses the cooperative’s powers article viii states that the cooperative will be formed without any purpose of pecuniary profit to itself and declares it shall have no capital stock further it declares that the initial membership of the cooperative shall be constituted of the charter member coop as represented by coop’s board_of directors article ix discusses the taxpayer’s board_of directors it states that the business and affaires of the taxpayer shall be vested in managed and controlled by a board_of directors further the number of directors of the cooperative taxpayer shall not be less than seven each of whom shall be a board member of coop until such time as more members are admitted in article sec_1 a of the taxpayer’s bylaws it is stated that any member shall be a distribution electric cooperative that purchases electric capacity and or energy or other products and or services from the taxpayer the taxpayer’s bylaws provide for other distribution electric cooperative members and other patrons participating in the organization on a cooperative basis however there are no other taxpayer members other than coop at present article sec_1 b states that all members shall pay for all of the electric energy or other related products and services at such time and at such rates or prices as shall be approved by the board_of directors it is expressly understood that amounts paid for electric energy or for other products or services in excess of the cost of service are furnished by a member as capital and the member shall be credited with capital so furnished plr-155484-09 article sec_1 c states that a unanimous vote of the members shall be required to pursue any major new projects including but not limited to new generation transmission or alternative retail electric suppliers article section dollar_figure states that a member shall have no individual or separate interest in the property or assets of the taxpayer except upon dissolution after all debts and liabilities of the taxpayer shall have been paid and all capital furnished through patronage shall have been returned any remaining property and assets of the taxpayer shall be distributed to its member or members based on the historic patronage of each at any meeting of the members article section dollar_figure specifies that member s shall be entitled to only one vote upon each matter submitted to a vote for the board_of directors article section dollar_figure entitles each member to one director at article section dollar_figure each director is entitled to one vote article section dollar_figure of the taxpayer’s bylaws state that it shall be at all times operated on a cooperative non-profit basis for the mutual benefit of its member s or other patrons no interest or dividends shall be paid or payable by the taxpayer on any capital furnished by its member s or other patrons article section a of the bylaws mandate that in connection with the furnishing of electric energy the taxpayer’s operations shall be so conducted that the member s and other patrons will through patronage furnish capital for the taxpayer in order to induce patronage and to assure that the taxpayer will operate on a non- profit basis the bylaw obligate the taxpayer to account on a patronage basis to its member s or other patrons for income received and receivable from the furnishing of electric energy in excess of operating costs and expenses properly chargeable against the furnishing of electric energy and amount required to offset any losses_incurred during its first year and any subsequent year thereafter amounts received from it member s or other patrons in excess of operating costs and expenses at the moment of receipt by the taxpayer are received with the understanding that they are furnished by the patrons as capital under article section b the taxpayer is obligated to pay by credits to a capital_account for its member s and other patrons amounts in excess of operating costs and expenses the books_and_records of the taxpayer shall be set up and kept in such a manner that at the end of each fiscal_year the amount of capital if any so furnished by each member and other patron is clearly reflected and credited in an appropriate record to the capital_account of each member and other patron plr-155484-09 further that article directs that the taxpayer to within eight and one-half 8½ months after the close of the fiscal_year notify each member and other patrons in writing of the amount of patronage capital so credited to its account all such amounts credited to the capital_account of any member s and patrons shall have the same status as though they had been paid to the member or patron pursuant to a legal_obligation to do so and the member or patron had then furnished corresponding amounts for capital article a states that in the event of dissolution of liquidation of the taxpayer after all outstanding indebtedness_of_the_taxpayer shall have been paid outstanding capital credits shall be retired without priority on a pro_rata basis before any payment s are made on account of property rights of the member s article b states that if at any time prior to dissolution or liquidation the board_of directors shall determine that the financial condition of the taxpayer will not be impaired thereby the capital then credited to the member s and other patrons’ accounts may be retired in full or in part any such retirement of capital shall be as determined by resolution of the board_of directors termination of a member’s membership shall not accelerate the payment of capital credits coop and the taxpayer represent that they serve rural areas for purposes of revenue act of pub_l_no h_r the taxpayer requests the following rulings the taxpayer is a not-for-profit electric organization operating_on_a_cooperative_basis coop is a member of the taxpayer the taxpayer’s patronage allocations to its members and other patrons in accordance with its bylaws will qualify for exclusion from income as patronage_dividends of an electric cooperative governed by the laws that preceded the enactment of subchapter_t of the code as part of the revenue act of while the requirements of subchapter_c of the code regarding corporate_distributions and adjustments and other provisions are generally applicable to nonexempt cooperatives these entities are distinguished from other types of corporations by a specific body of tax law the scheme of taxation for nonexempt cooperatives was developed from the administrative pronouncements of the service and decision of the judiciary over a fifty year period these rules for tax treatment of most nonexempt cooperatives and their patrons were finally codified with the enactment plr-155484-09 subchapter_t of the code as part of the revenue act of pub_l_no h_r with passage of subchapter_t the rules for deduction of patronage_dividends and the treatment of patronage_dividends in the hands of a cooperative's patrons were defined however sec_1381 of the code states that subchapter_t is not applicable to organizations engaged in furnishing electric energy or providing telephone service to persons in rural areas according to the senate_finance_committee report accompanying the act the intent of congress was that nonexempt rural electric and telephone cooperatives would continue to be treated as under present law in its report accompanying the legislation the senate_finance_committee described present law as follows under present law patronage_dividends paid_by taxable cooperatives result in a reduction in the cooperative’s taxable_income only if they are paid during the taxable_year in which the patronage occurred or within the period in the next year elapsing before the prior year’s income_tax return is required to be filed including any extensions of time granted s rep no 87th cong 1st sess under this earlier body of tax law applicable to nonexempt electric cooperatives a cooperative may reduce its taxable_income by any qualifying patronage_dividends paid to their members patrons further under pre-1962 cooperative rules the term paid means paid in cash or paid_by notice of allocation see also revrul_83_135 1983_2_cb_149 a taxable cooperative not subject_to the provisions of subchapter_t of the code may exclude from gross_income the patronage_dividends paid or allocated to its patrons in accordance with its by-laws while the phrase operating_on_a_cooperative_basis is not defined in the code treasury regulations or the legislative_history accompanying subchapter_t there are certain fundamental cooperative principles to which a corporation must adhere in order to operate on a cooperative basis in 44_tc_305 acq 1966_1_cb_3 three principles are described as fundamental to cooperative operation subordination of capital democratic control by the members and operation at cost the vesting in and allocation among the members of all fruits and increases arising from their cooperative endeavor each of these three principles is addressed below plr-155484-09 subordination of capital requires that control of the cooperative and ownership of the pecuniary benefits arising from the cooperative's business remain in the hands of the members patrons of the cooperative rather than with nonpatron equity investors in the cooperative the purpose of this limitation is to insure that the gains that accrue to the cooperative from the business that it transacts with its patrons will largely or completely inure to the benefit of those patrons rather than to its stockholders to be operating_on_a_cooperative_basis a cooperative must limit the financial return with respect to its equity_capital see puget sound plywood t c pincite stated differently a cooperative may not be operated for the purpose of paying a return on equity investments democratic control of the cooperative as envisioned in puget sound plywood t c pincite is typically achieved by voting on a one-member one-vote basis the principle of democratic control was further discussed in 462_f2d_259 5th cir in which the court noted that sec_521 regarding exempt_cooperatives contemplates that the stock will be owned by the patrons of the cooperative that section envision s the exempt association organized according to a model of a widely-based participatory democracy in which all the members are able to exercise a franchise of equal strength each member must have a single vote regardless of the size of its investment or the amount of business it does with the corporation the issue of democratic control is a question of fact revrul_58_616 1958_2_cb_928 considered the democratic ownership and control concept as it applies to mutual insurance_companies the ruling states that whether democratic control is in the policyholders of a mutual_insurance_company depends on the circumstances of each case and is determined by the control which the policy holders actually exercise to the exclusion of any group other than policyholders and not upon the unexercised power to control which such other group has by statute or otherwise the requirement of operation at cost is met if the cooperative's net_earnings or savings are distributed to the cooperative's patrons in proportion to the amount of business conducted with them this requirement relates to the proportionate vesting in and allocation among the worker-members of all fruits and increases from their cooperative endeavor is achieved through statutes bylaws and contractual arrangements between the association and its members whereby the elected officers of the association are required to make periodic allocations of the same among the members in proportion to their active_participation as workers puget sound plywood t c pincite plr-155484-09 revrul_70_481 1970_2_cb_170 held that a corporation supplying services to its members at cost and making distributions to each member based on the value of business done with each member was operating_on_a_cooperative_basis within the meaning of sec_1381 of the code a true patronage_dividend that may be excluded from the income of a rural electric cooperative must meet the three tests set forth in 86_fsupp_201 n d ia and 31_tc_674 acq aod 1959_2_cb_6 those tests are it must be made subject_to a preexisting legal_obligation the allocation must be made on the basis of patronage and the margins allocated must be derived from the profits generated from patrons' dealings with the cooperative although the code does not provide specific guidance as to what constitutes patronage-sourced income for a nonexempt electric cooperative regulations and rulings address the issues for cooperatives governed by subchapter_t of the code while not directly applicable to taxable utility cooperatives per se arguably they reflect the correct analysis with respect patronage income of cooperatives subject_to pre-1962 law the senate committee report accompanying the cooperative provisions in the revenue act of indicated that the congress intended to tax ordinary ie non-farmer cooperatives for non-operating income not derived from patronage as for example in the case of interest or rental income even if distributed to patrons on a pro_rata basis s rep no 82d cong 1st sess sec_1388 of the code specifies that a patronage_dividend must be determined by reference to the net_earnings of the organization from business done with or for its patrons that section further provides that the term patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out earnings other than from business done with or for patrons further it does not include earnings from business done with or for other customers to whom no amounts are paid or to whom smaller amounts are paid with respect to substantially identical transactions in revrul_69_576 1969_2_cb_166 a nonexempt farmers' cooperative borrowed money from a bank for cooperatives itself a cooperative to finance the acquisition of agricultural supplies for resale to its members the bank for cooperatives plr-155484-09 allocated and paid interest from its net_earnings to the nonexempt farmers' cooperative which it in turn allocated to its members in determining whether the allocation was from patronage sources the ruling states the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources revrul_69_576 pincite the ruling concluded that in as much as the income received by the nonexempt_cooperative from the bank for cooperatives resulted from a transaction that financed the acquisition of agricultural supplies which were sold to its members thereby directly facilitating the accomplishment of the cooperative's marketing purchasing or service activities the income was patronage sourced in puget sound plywood the three principles fundamental to cooperative operation were described as subordination of capital democratic control by the members and operation at cost the vesting in and allocation among the members of all fruits and increases arising from their cooperative endeavor the taxpayer’s bylaws satisfy those prerequisites article sec_1 a of the taxpayer’s bylaws states that any member shall be a distribution electric cooperative that purchases electric capacity and or energy or other products and or services from the taxpayer article section dollar_figure states that a member shall have no individual or separate interest in the property or assets of the taxpayer except upon dissolution after all debts and liabilities of the taxpayer shall have been paid and all capital furnished through patronage shall have been returned any remaining property and assets of the taxpayer shall be distributed to its member or members based on the historic patronage of each article section dollar_figure specifies that member s shall be entitled to only one vote upon each matter submitted to a vote article section dollar_figure directs that the taxpayer shall be at all times operated on a cooperative non-profit basis for the mutual plr-155484-09 benefit of its member s or other patrons and forbids any interest or dividends to be paid or payable on any capital furnished by its member s or other patrons article section a of the bylaws dictates that the taxpayer to account on a patronage basis to its member s or other patrons for income received and receivable from the furnishing of electric energy in excess of operating costs and expenses properly chargeable against the furnishing of electric energy and amount required to offset any losses_incurred during its first year and any subsequent year thereafter under article section b the taxpayer is obligated to pay by credits to a capital_account for its member s and other patrons amounts in excess of operating costs and expenses additionally that section directs that the taxpayer to within eight and one-half 8½ months after the close of the fiscal_year notify each member and other patrons in writing of the amount of patronage capital so credited to its account article viii of the taxpayer’s articles of incorporation states that the cooperative will be formed without any purpose of pecuniary profit to itself and declares it shall have no capital stock further it declares that the initial membership of the cooperative shall be constituted of the charter member coop as represented by coop’s board_of directors by incorporation documents filed with state a coop is a member of the taxpayer as has been discussed previously qualifying true patronage_dividends historically was an exclusion from cooperative income the senate committee report accompanying the cooperative provisions in the revenue act of indicated that the congress intended to tax ordinary ie non- farmer cooperatives for non-operating income not derived from patronage as for example in the case of interest or rental income even if distributed to patrons on a pro_rata basis with passage of subchapter_t the rules for deduction of patronage_dividends and the treatment of patronage_dividends in the hands of a cooperative's patrons were defined however sec_1381 of the code states that subchapter_t is not applicable to organizations engaged in furnishing electric energy or providing telephone service to persons in rural areas according to the senate_finance_committee report accompanying the act the intent of congress was that nonexempt rural electric and telephone cooperatives would continue to be treated as under present law s rep no 87th cong 1st sess in the taxpayer’s bylaws article section a obligates the taxpayer to account on a patronage basis to its member s or other patrons for income received and receivable from the furnishing of electric energy in excess of cost it also establishes a plr-155484-09 pre-existing_obligation that all amounts received from its member s or other patrons in excess of operating costs and expenses at the moment of receipt by the taxpayer are received with the understanding that they are furnished by the patrons as capital further the taxpayer is obligated to pay by credits to a capital_account for its member s and other patrons amounts in excess of operating costs and expenses and that article directs that taxpayer to within eight and one-half 8½ months after the close of the fiscal_year notify each member and other patrons in writing of the amount of patronage capital so credited to its account further the taxpayer has made the representation that the taxpayer is electric cooperative serving persons in rural areas accordingly based solely on the forgoing we rule that the taxpayer is a not-for-profit electric organization operating_on_a_cooperative_basis coop is a member of the taxpayer the taxpayer’s patronage allocations to its members and other patrons in accordance with its bylaws will qualify for exclusion from income as patronage_dividends of an electric cooperative governed by the laws that preceded the enactment of subchapter_t of the code as part of the revenue act of this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
